NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3800-17T4


HENRY.GROVE DIVERSIFIED
INVESTMENTS, LLP,

          Petitioner-Appellant,

v.

STATE OF NEW JERSEY,
DEPARTMENT OF COMMUNITY
AFFAIRS, LOCAL FINANCE
BOARD,

     Respondents-Respondents.
___________________________

                    Submitted May 30, 2019 – Decided June 19, 2019

                    Before Judges Simonelli, Whipple and Firko.

                    On appeal from the New Jersey Department of
                    Community Affairs, Local Finance Board.

                    Goldenberg, Mackler, Sayegh, Mintz, Pfeffer, Bonchi
                    & Gill, attorneys for appellant (Keith A. Bonchi, of
                    counsel and on the brief; Elliott J. Almanza, on the
                    brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondents State of New Jersey, Department of
            Community Affairs, Local Finance Board (Melissa H.
            Raksa, Assistant Attorney General, of counsel; Susan
            M. Scott and Jonathan S. Sussman, Deputy Attorneys
            General, on the brief).

            McManimon, Scotland & Baumann, LLC, attorneys for
            respondent City of Bridgeton (William W. Northgrave
            and Ted Del Guercio, III, on the brief).

PER CURIAM

      This matter has been amicably adjusted and the parties have stipulated to

the dismissal of this appeal. Accordingly, the appeal is dismissed with prejudice

and without costs.




                                                                         A-3800-17T4
                                       2